LOGUE, J.
“[A] trial court’s determination of dependency is a mixed question of law and fact, which will be upheld on appeal if the trial court applied the correct law and its ruling is supported by competent substantial evidence.” J.C. v. Fla. Dep’t of Children & Family Servs., 937 So.2d 184, 186 (Fla. 3d DCA 2006). Here, the trial court applied the correct law, finding the Minor dependent under section 39.501(2), Florida Statutes (2016), and there is competent substantial evidence to support the trial court’s finding of dependency. This is an extremely unfortunate situation. The Mother clearly wants to do right by the Minor. In this regard, we note, as the Guardian Ad Litem referenced in her brief, that a finding of dependency is not a termination, but an opportunity to restore and hopefully repair a family in need of assistance. T.R. v. Dep’t of Children & Families, 864 So.2d 1278, 1280 (Fla. 5th DCA 2004).
Affirmed.